 

Exhibit 10.26

 

BUSINESS LOAN AGREEMENT

 

This Agreement, dated as of December 31, 2002 (this “Agreement”), is between
BANK OF AMERICA, N.A. (the “Bank”) and LEAPFROG ENTERPRISES, INC., a Delaware
corporation (the “Borrower”).

 

1.        LINE OF CREDIT AMOUNT AND TERMS

1.1      Line of Credit Amount.

 

(a)   During the availability period described below, the Bank will provide a
line of credit to the Borrower. The amount of the line of credit (the
“Commitment”) is $30,000,000; provided that on or before the second anniversary
of the date of this Agreement, and so long as no event of default has occurred
and is continuing under this Agreement, Borrower may, on a one time basis,
request the Commitment be increased by up to $20,000,000 to a total of up to
$50,000,000, and upon receipt of such request, Bank shall grant such increase by
notice to Borrower.

(b)   This is a revolving line of credit. During the availability period, the
Borrower may repay without penalty (except as set forth in paragraph 2.2(f))
principal amounts and reborrow them.

(c)   The Borrower agrees not to permit Total Outstandings to exceed the
Commitment. If the Borrower exceeds this limit, the Borrower will immediately
pay the excess to the Bank upon the Bank’s demand. “Total Outstandings” means
the total of the principal amounts of all loans outstanding under this Agreement
and of the amount of any letters of credit outstanding hereunder, including
amounts drawn on any letters of credit and not yet reimbursed.

1.2      Availability Period.  The line of credit is available during the period
(the “availability period”) between the date of this Agreement and January 1,
2006, or such earlier date as the availability may terminate as provided in this
Agreement (the “Expiration Date”).

1.3      Repayment Terms.

(a)   The Borrower will pay accrued interest in arrears on each January 1, April
1, July 1, and October 1 during the availability period, commencing on January
1, 2003, and with respect to any Portion subject to an interest period, on the
last day of that interest period, and on payment in full of any principal
outstanding under this line of credit. Any interest period for an optional
interest rate (as described below) shall expire no later than the Expiration
Date.

(b)   The Borrower will repay in full without penalty (except as set forth in
paragraph 2.2(f)) all principal and any unpaid interest or other charges
outstanding under this line of credit no later than the Expiration Date.

1.4      Interest Rate.

(a)   Unless the Borrower selects an optional interest rate as defined below,
the interest rate is a rate per year equal to the Bank’s Prime Rate plus the
Applicable Margin as defined below. The Prime Rate shall be calculated based on
a year of 365 or 366 days, as the case may be, and actual days elapsed.

(b)   The Prime Rate is the rate of interest publicly announced from time to
time by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

1.5      Optional Interest Rates.  Instead of the interest rate based on the
rate stated in the paragraph entitled “Interest Rate” above, the Borrower may
elect the optional interest rates listed below during interest periods agreed to
by the Bank and the Borrower. The optional interest rates shall be subject to
the terms and conditions described later in this Agreement. Any principal amount
bearing interest at an optional rate under this Agreement is referred to as a
“Portion.” The following optional interest rate is available: The LIBOR Rate
plus the Applicable Margin as defined below.

1.6      Applicable Margin.  The Applicable Margin shall be the following
amounts per annum, based upon the Average Leverage Ratio (as defined below), as
set forth in the fiscal quarter compliance certificates received by the Bank as
required in the Covenants section; provided, however, that, until the Bank
receives the first compliance certificate or financial statement, such amounts
shall be those indicated for pricing level 4 set forth below:

 

             

Applicable Margin

(in percentage points per annum)

--------------------------------------------------------------------------------

Pricing Level

--------------------------------------------------------------------------------

    

Average Leverage Ratio

--------------------------------------------------------------------------------

    

LIBOR Rate +

--------------------------------------------------------------------------------

    

Prime Rate +

--------------------------------------------------------------------------------

    

Commitment Fee

--------------------------------------------------------------------------------

1

    

³1.75:1.00

    

2.00

    

0.25

    

0.50

2

    

³1.25:1.00, but

<1.75:1.00

    

1.75

    

0.00

    

0.375

3

    

³0.75:1.00, but

<1.25:1.00

    

1.50

    

0.00

    

0.375

4

    

<0.75:1.00

    

1.25

    

0.00

    

0.250

 

1



--------------------------------------------------------------------------------

The Applicable Margin shall be in effect from the date the most recent fiscal
quarter compliance certificate or financial statement is received by the Bank
until the date the next fiscal quarter compliance certificate or financial
statement is received; provided, however, that if the Borrower fails to timely
deliver the next fiscal quarter compliance certificate or financial statement,
the Applicable Margin from the date such compliance certificate or financial
statement was due until the date such compliance certificate or financial
statement is received by the Bank shall be the highest pricing level set forth
above.

The “Average Leverage Ratio” means for any four fiscal quarters for the Borrower
and its subsidiaries on a consolidated basis, the ratio of (a) Average Senior
Funded Debt for such period to (b) EBITDA for such period, where “Average Senior
Funded Debt” means the average of the total month-end indebtedness for money
borrowed (including amounts outstanding under this Agreement) outstanding on the
last day of each month during such period less any subordinated indebtedness
permitted by paragraph 7.7(j) hereof, and where “EBITDA” has the meaning set
forth in the “Covenants” section of this Agreement.

1.7      Letters of Credit.

(a)   During the availability period, at the request of the Borrower, the Bank
will issue:

  (i)   Commercial letters of credit with a maximum maturity of 180 days but not
to extend more than 90 days beyond the Expiration Date. Each commercial letter
of credit will require drafts payable at sight or up to 90 days after sight.

  (ii)   Standby letters of credit with a maximum maturity of one year but not
to extend more than one year beyond the Expiration Date. The standby letters of
credit may include a provision providing that the maturity date will be
automatically extended each year for an additional year unless the Bank gives
written notice to the contrary; provided, however, that each letter of credit
must include a final maturity date which will not be subject to automatic
extension.

(b)   The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit—the “L/C
Obligations”) may not exceed $15,000,000 (the “Letter of Credit Sublimit”).

(c)   The Borrower agrees:

  (i)   Any sum drawn under a letter of credit may, at the option of the Bank,
be added to the principal amount outstanding under this Agreement. The amount
will be due, and bear interest at the interest rate provided in paragraph 1.4
herein.

  (ii)   Upon the occurrence and during the continuance of an event of default
hereunder, upon request by the Bank, to immediately prepay and make the Bank
whole for any outstanding letters of credit.

  (iii)   The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

  (iv)   To sign the Bank’s form Application and Agreement for Commercial Letter
of Credit or Application and Agreement for Standby Letter of Credit, as
applicable.

  (v)   To pay any issuance and/or other usual and customary fees that the Bank
notifies the Borrower will be charged for issuing and processing letters of
credit for the Borrower.

  (vi)   To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other reasonable charges.

  (vii)   To pay the Bank a non-refundable fee equal to the Applicable Margin
for the LIBOR Rate (as a percent per annum) of the outstanding undrawn amount of
each standby letter of credit, payable quarterly in arrears. Upon the occurrence
and during the continuance of an event of default under this Agreement, at the
Bank’s option, the amount of the fee shall be increased by two percentage
points, effective starting on the day the Bank provides notice of the increase
to the Borrower.

(d)   If, as of the Expiration Date, any letter of credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then total amount of all L/C Obligations. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Bank, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Bank. Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Bank, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank.

1.8      Termination of Commitment.  The Borrower may, without penalty of
premium, upon notice to the Bank, terminate the Commitment, or from time to time
permanently reduce the Commitment; provided that (i) any such notice shall be
received by the Bank not later than 11:00 a.m. three business days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Commitment, and (iv) if, after giving effect
to any reduction of the Commitment, the Letter of Credit Sublimit exceeds the
amount of the Commitment, such Sublimit shall be automatically reduced by the
amount of such excess. All fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination.

2.        OPTIONAL INTEREST RATES

 

2



--------------------------------------------------------------------------------

 

2.1      Optional Rates.  Each optional interest rate is a rate per year.
Interest will be paid as provided in paragraph 1.3 (a). At the end of any
interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrower has designated
another optional interest rate for the Portion. No Portion will be converted to
a different interest rate during the applicable interest period. Upon the
occurrence and during the continuance of an event of default under this
Agreement, the Bank may terminate the availability of optional interest rates
for interest periods commencing after the default occurs.

2.2      LIBOR Rate.  The election of LIBOR Rates shall be subject to the
following terms and requirements:

(a)   The interest period during which the LIBOR Rate will be in effect will be
one, two, three, four, five, or six months. The first day of the interest period
must be a day other than a Saturday or a Sunday on which the Bank is open for
business in New York and London and dealing in offshore dollars (a “LIBOR
Banking Day”). The last day of the interest period and the actual number of days
during the interest period will be determined by the Bank using the practices of
the London inter-bank market.

(b)   Each LIBOR Rate Portion will be for an amount not less than $500,000.

(c)   The “LIBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

LIBOR Rate =

 

London Inter-Bank Offered Rate

--------------------------------------------------------------------------------

 

(1.00—Reserve Percentage)

Where,

  (i)   “London Inter-Bank Offered Rate” means the average per annum interest
rate at which U.S. dollar deposits would be offered for the applicable interest
period by major banks in the London inter-bank market, as shown on the Telerate
Page 3750 (or any successor page) at approximately 11:00 a.m. London time two
(2) London Banking Days before the commencement of the interest period. If such
rate does not appear on the Telerate Page 3750 (or any successor page), the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which the
Bank’s London Banking Center is open for business and dealing in offshore
dollars.

  (ii)   “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

(d)   The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon California time on the LIBOR Banking Day preceding the day on which
the London Inter-Bank Offered Rate will be set, as specified above. For example,
if there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

(e)   The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

  (i)   Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

  (ii)   the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

(f)   Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as hereafter described. A
“prepayment” is a payment of an amount on a date earlier than the scheduled
payment date for such amount as required by this Agreement. The prepayment fee
shall be in an amount sufficient to compensate the Bank for any loss, cost or
expense incurred by it as a result of the prepayment, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Portion or from fees
payable to terminate the deposits from which such funds were obtained. The
Borrower shall also pay any customary administrative fees charged by the Bank in
connection with the foregoing. For purposes of this paragraph, the Bank shall be
deemed to have funded each Portion by a matching deposit or other borrowing in
the applicable interbank market, whether or not such Portion was in fact so
funded.

3.        FEES AND EXPENSES

3.1      Fees.

(a)   Loan Fee.  The Borrower agrees to pay a loan fee in the amount of (i)
$30,000 due on the date of this Agreement and (ii) 0.10% of the amount of any
increase in the Commitment due at the time of such increase.

(b)   Unused Commitment Fee.  The Borrower agrees to pay a fee on any difference
between the Commitment and the Total Outstandings, determined by the average of
the daily amount of Total Outstandings during the specified period. The fee will
be calculated at the Applicable Margin for the Commitment fee as set forth
above. This accrued fee is payable in arrears on each January 1, April 1, July
1, and October 1 during the availability period, commencing on January 1, 2003,
and at the end of the availability period.

3.2      Expenses.  The Borrower agrees to immediately repay the Bank for
reasonable expenses that include, but are not limited to, filing, recording and
search fees, appraisal fees, title report fees, and documentation fees.

3.3      Reimbursement Costs.

 

3



--------------------------------------------------------------------------------

(a)   The Borrower agrees to reimburse the Bank for any reasonable expenses it
incurs in the preparation of this Agreement and any agreement or instrument
required by this Agreement. Expenses include, but are not limited to, reasonable
attorneys’ fees to the extent permitted by applicable law.

(b)   The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books and records, at such intervals as the Bank
may reasonably require; provided that such examinations shall not exceed once a
year unless an event of default hereunder has occurred and is continuing. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers.

4.        DISBURSEMENTS, PAYMENTS AND COSTS

4.1      Disbursements and Payments.

(a)   Each payment by the Borrower will be made in immediately available funds
by direct debit to a deposit account as specified below or by mail to the
address shown on the Borrower’s statement or at one of the Bank’s banking
centers in the United States.

(b)   Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

4.2      Telephone and Telefax Authorization.

(a)   The Bank may honor telephone or telefax instructions for advances or
repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the individuals authorized to sign loan agreements on behalf of
the Borrower, or any other individual designated by any one of such authorized
signers.

(b)   Advances will be deposited in and repayments will be withdrawn from
account number 14995-02877 owned by Borrower, or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower.

(c)   The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.

4.3      Direct Debit.

(a)   The Borrower agrees that interest and principal payments and any fees will
be deducted automatically on the due date from account number 14995-02877 owned
by Borrower, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower.

(b)   The Borrower will maintain sufficient funds in the account on the dates
the Bank enters debits authorized by this Agreement. If there are insufficient
funds in the account on the date the Bank enters any debit authorized by this
Agreement, the Bank may reverse the debit.

4.4      Banking Days.  Unless otherwise provided in this Agreement, a banking
day is a day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close, or are in fact closed, in the state where the
Bank’s lending office is located, and, if such day relates to amounts bearing
interest at an offshore rate (if any), means any such day on which dealings in
dollar deposits are conducted among banks in the offshore dollar interbank
market. All payments and disbursements which would be due on a day which is not
a banking day will be due on the next banking day. All payments received on a
day which is not a banking day will be applied to the credit on the next banking
day.

4.5      Interest Calculation.  Except as otherwise stated in this Agreement,
all interest and fees, if any, will be computed on the basis of a 360-day year
and the actual number of days elapsed. This results in more interest or a higher
fee than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

4.6      Default Rate.  Upon the occurrence and during the continuance of any
event of default under this Agreement, all amounts outstanding under this
Agreement, including any interest, fees, or costs which are not paid when due,
will at the option of the Bank bear interest at a rate which is 2.0 percentage
point(s) higher than the rate of interest otherwise provided under this
Agreement. This may result in compounding of interest. This will not constitute
a waiver of any event of default.

5.        CONDITIONS

The Bank must receive the following items, in form and content acceptable to the
Bank, before it is required to extend any credit to the Borrower under this
Agreement:

5.1      Conditions to First Extension of Credit.  Before the first extension of
credit:

(a)   Authorizations.  Evidence that the execution, delivery and performance by
the Borrower and/or any guarantor of this Agreement and any instrument or
agreement required under this Agreement have been duly authorized.

(b)   Governing Documents.  A copy of the Borrower’s and each guarantor’s
organizational documents.

(c)   Good Standing.  Certificates of good standing for the Borrower from its
state of formation and from any other state in which the Borrower is required to
qualify to conduct its business except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. For purposes of this Agreement, “Material Adverse Effect” means
(a) a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), or
financial condition of the Borrower and its subsidiaries taken as a whole; (b) a
material impairment of the ability of Borrower to perform its obligations under
this Agreement or a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of this Agreement; or (c) a
material impairment of the ability of any guarantor hereunder to perform its
obligations under the

 

4



--------------------------------------------------------------------------------

 

guaranty to which it is a party or a material adverse effect upon the legality,
validity, binding effect or enforceability against such guarantor of such
guaranty.

(d)   Guaranties.  Guaranties of Borrower’s subsidiaries required by the
“Covenants” section.

(e)   Payment of Fees.  Payment of all accrued and unpaid expenses incurred by
the Bank as required by the paragraph entitled “Reimbursement Costs.”

(f)   Other Facilities.  Termination of any existing credit facilities (other
than as permitted hereunder), termination of any liens on assets (other than
permitted liens hereunder), and repayment of all outstanding loans and other
amounts accrued or owing thereunder (other than as permitted hereunder) prior to
the first extension of credit hereunder.

(g)   Legal Opinion.  A written opinion from the Borrower’s legal counsel,
covering such matters as the Bank may require. The legal counsel and the terms
of the opinion must be acceptable to the Bank.

(h)   Other Items.  Any other items that the Bank reasonably requires.

5.2      Conditions to Each Extension of Credit.  Before each extension of
credit, including the first:

(a)   No event of default hereunder has occurred or is continuing or would
result therefrom; and

(b)   The representations and warranties of Section 6 are true and correct in
all material respects both before and after giving effect to such extension of
credit.

6.        REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

6.1      Formation.  Borrower is duly formed and existing under the laws of the
state where organized.

6.2      Authorization.  This Agreement, and any instrument or agreement
required hereunder, are within the Borrower’s powers, have been duly authorized,
and do not conflict with any of its organizational papers.

6.3      Enforceable Agreement.  This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms (except to the extent such enforcement is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law), and any instrument or
agreement required hereunder, when executed and delivered, will be similarly
legal, valid, binding and enforceable.

6.4      Good Standing.  In each state in which the Borrower does business, it
is properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.5      No Conflicts.  This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.

6.6      Financial Information.  All financial and other information that has
been or will be supplied to the Bank is sufficiently complete in all material
respects to give the Bank accurate knowledge of the Borrower’s (and any
guarantor’s) financial condition, including all material contingent liabilities.
Since the date of the most recent financial statement provided to the Bank,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

6.7      Lawsuits.  There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower which, if lost, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, except
as have been disclosed in writing to the Bank.

6.8      Permits, Franchises.  The Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights and fictitious name rights necessary to enable it to
conduct the business in which it is now engaged except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

6.9      Other Obligations.  The Borrower is not in default on any material
obligation for borrowed money, any material purchase money obligation or any
other material lease, commitment, contract, instrument or obligation, except as
have been disclosed in writing to the Bank.

6.10    Tax Matters.  The Borrower has no knowledge of any pending assessments
or adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank or except are as being
contested in good faith by appropriate proceedings and adequately reserved
against in accordance with GAAP.

6.11    No Event of Default.  There is no event which is, or with notice or
lapse of time or both would be, an event of default under this Agreement.

6.12    Insurance.  The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

6.13    Location of Borrower.  Each Borrower’s place of business (or, if any
Borrower has more than one place of business, its chief executive office) is
located at the address listed under the Borrower’s signature on this Agreement.

6.14    ERISA Plans.

(a)   Each Plan (other than a multiemployer plan) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law. Each Plan has received a favorable determination letter,
or opinion letter, if applicable, from the IRS and to the best knowledge of the
Borrower, nothing has occurred which would cause the loss of such qualification.
The Borrower has fulfilled its obligations, if any, under the minimum funding
standards

 

5



--------------------------------------------------------------------------------

 

of ERISA and the Code with respect to each Plan subject to such standards, and
has not incurred any liability with respect to any Plan under Title IV of ERISA.

(b)   There are no claims, lawsuits or actions pending against any Plan
(including by any governmental authority) other than routine claims for
benefits, with respect to any Plan which has resulted or would reasonably be
expected to result in a Material Adverse Effect.

(c)   With respect to any Plan subject to Title IV of ERISA, to the best
knowledge of the Borrower:

  (i)   No reportable event has occurred under Section 4043(c) of ERISA for
which the PBGC requires 30-day notice.

  (ii)   No action by the Borrower or any ERISA Affiliate to terminate or
withdraw from any Plan has been taken and no notice of intent to terminate a
Plan has been filed under Section 4041 of ERISA.

  (iii)   No termination proceeding has been commenced with respect to a Plan
under Section 4042 of ERISA, and no event has occurred or condition exists which
might constitute grounds for the commencement of such a proceeding.

(d)   The following terms have the meanings indicated for purposes of this
Agreement:

  (i)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

  (ii)   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

  (iii)   “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code.

  (iv)   “PBGC” means the Pension Benefit Guaranty Corporation.

  (v)   “Plan” means a pension, profit-sharing, or stock bonus plan intended to
qualify under Section 401(a) of the Code, maintained or contributed to by the
Borrower or any ERISA Affiliate, including any multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA.

6.15    Disclosure.  The Borrower has disclosed in writing to the Bank all
agreements, instruments and corporate or other restrictions to which it or any
of its subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could be reasonably expected to have a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any guarantors
to the Bank in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.

6.16    Material Subsidiaries.  The Borrower has no Material Subsidiaries (as
described below) other than those disclosed in writing to the Bank (as updated
by the Borrower from time to time).

6.17    Not a Regulated Entity.  Neither the Borrower nor any of its
Subsidiaries is: (a) an “investment company” within the meaning of the
Investment Company Act of 1940, as amended; or (b) subject to any regulation
limiting its ability to incur, pay, or perform the obligations hereunder
pursuant to the Public Utility Holding Company Act of 1935, the Federal Power
Act, or the Interstate Commerce Act, or (d) otherwise subject to any Federal or
state statute or regulation limiting its ability to incur, pay, or perform the
obligations hereunder.

6.18    Margin Regulations.  Neither the Borrower nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).

7.        COVENANTS

The Borrower agrees, and agrees to cause its subsidiaries, so long as credit is
available under this Agreement and until the Bank is repaid in full:

7.1      Use of Proceeds.  To use the extensions of credit for working capital,
capital expenditures, the issuance of commercial and standby letters of credit,
and other lawful purposes.

7.2      Financial Information.  To provide the following financial information
and statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time:

(a)   Within 120 days of the fiscal year end, the annual financial statements of
Borrower, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by a Certified Public Accountant acceptable to the Bank. The statements shall be
prepared on a consolidated basis and shall be accompanied by Borrower prepared
consolidating balance sheet and income statements.

(b)   Within 60 days of the period’s end in the case of the first three quarters
of each fiscal year, quarterly financial statements of Borrower, certified and
dated by an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated basis.

(c)   Promptly, upon sending or receipt, copies of any management letters and
the Borrower’s formal response to management letters, sent or received by the
Borrower to or from the Borrower’s auditor, or, if no management letter is
prepared, a letter from such auditor stating that no deficiencies were noted
that would otherwise be addressed in a management letter.

(d)   Copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report and Form
8-K Current Report for Borrower within two business days of the date of filing
with the Securities and Exchange Commission.

(e)   Within the period(s) provided in (a) and (b) above, a compliance
certificate of the Borrower signed by an authorized financial officer of the
Borrower setting forth (i) the information and computations (in sufficient
detail) to establish that the Borrower is in compliance with all financial
covenants at the end of the period covered by the financial statements

 

6



--------------------------------------------------------------------------------

 

then being furnished, (ii) the information and computations (in sufficient
detail) to establish Average Leverage Ratio at the end of the period covered by
the financial statements then being furnished, and (iii) whether there existed
as of the date of such financial statements and whether there exists as of the
date of the certificate, any event of default under this Agreement and, if any
such event of default exists, specifying the nature thereof and the action the
Borrower is taking and proposes to take with respect thereto.

(f)   Financial projections covering for the current fiscal year and specifying
the assumptions used in creating the projections. The projections shall be
provided to the Bank no less often than 60 days after the end of each fiscal
year.

7.3      Quick Ratio.  To maintain as of the end of each fiscal quarter ending
during each period set forth below on a consolidated basis a ratio of quick
assets to current liabilities plus outstanding credit under this Agreement of at
least the ratios indicated for each period specified below:

Period

--------------------------------------------------------------------------------

  

Ratios

--------------------------------------------------------------------------------

From the date of this Agreement through June 29, 2003

  

1.25:1.0

From June 30, 2003 through December 30, 2003

  

1.15:1.0

From December 31, 2003 and thereafter

  

1.25:1.0

“Quick assets” means cash, short-term cash investments and similar cash
equivalents, net accounts receivable and marketable securities not classified as
long-term investments.

7.4      EBITDA.  To maintain on a consolidated basis EBITDA of not less than
(a) $11,000,000 for the four fiscal quarter period ending on September 30, 2002,
(b) $30,000,000 for the four fiscal quarter periods ending on December 31, 2002,
March 31, 2003, and June 30, 2003, (c) $45,000,000 for the four fiscal quarter
periods ending on September 30,2003, and (d) $50,000,000 for the four fiscal
quarter periods ending on and after December 31, 2003. “EBITDA” means net
income, less income or plus loss from discontinued operations and extraordinary
items, plus income taxes, plus interest expense, plus depreciation (including
amounts classified in cost of sales), depletion, and amortization. This ratio
will be calculated at the end of each reporting period for which the Bank
requires financial statements, using the results of the four fiscal quarter
period ending with each quarterly reporting period.

7.5      Out of Debt Period.  To reduce the amount of advances outstanding under
this Agreement to zero for a period of at least 30 consecutive days during the
period between January 1 and March 30 of each year. For purposes of this
paragraph, “Advances” does not include undrawn amounts of outstanding letters of
credit and Borrower is not prohibited from writing or amending any letters of
credit during such period.

7.6      Dividends and Stock Repurchases.  Not to declare or pay any dividends
on any of its shares except dividends payable in capital stock, and not to
purchase, redeem or otherwise acquire for value any of its shares, or create any
sinking fund in relation thereto, except that (a) the Borrower’s subsidiaries
may pay dividends to the Borrower, (b) Borrower or any guarantor hereunder may
repurchase stock of former employees, consultants, or directors pursuant to
stock repurchase agreements in an aggregate amount not to exceed $5,000,000 for
all such purchases in any fiscal year, and (c) Borrower or any guarantor
hereunder may convert any of its convertible securities into equity securities
pursuant to the terms of such convertible securities.

7.7      Other Debts.  Not to have outstanding or incur any direct or contingent
liabilities, or become liable for the liabilities of others, without the Bank’s
written consent. This does not prohibit:

(a)   Acquiring goods, supplies, or merchandise on normal trade credit.

(b)   Endorsing negotiable instruments received in the usual course of business.

(c)   Obtaining surety bonds in the usual course of business.

(d)   Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

(e)   Additional purchase money debts and capital lease obligations for business
purposes which do not exceed in total principal amount outstanding at any time
the greater of (i) $10,000,000 or (ii)5% of the Borrower’s Tangible Net Worth.
“Tangible Net Worth” means the value of total assets (including leaseholds and
leasehold improvements and reserves against assets but excluding goodwill,
patents, trademarks, trade names, organization expense, unamortized debt
discount and expense, capitalized or deferred research and development costs,
deferred marketing expenses, and other like intangibles, and monies due from
affiliates, officers, directors, employees, shareholders, members or managers)
less total liabilities, including but not limited to accrued and deferred income
taxes.

(f)   Contingent liabilities (including liabilities under guaranties) not
exceeding $5,000,000 at any time.

(g)   Indebtedness of Borrower to a guarantor hereunder or indebtedness of a
guarantor to another guarantor or to Borrower; provided that the total net
amount of all such loans shall not at any time exceed 5% of Borrower’s
consolidated total assets.

(h)   Indebtedness of Borrower or any guarantor hereunder existing on the date
hereof and disclosed in writing to Bank, including extensions, refinancings,
modifications, amendments and restatements of any items of such indebtedness,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or the guarantors
hereunder, as the case may be

(i)   Obligations (contingent or otherwise) of the Borrower or any subsidiary of
the Borrower existing or arising under any Swap Contract (as hereafter defined),
provided that (i) such obligations are (or were) entered into by such person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments,

 

7



--------------------------------------------------------------------------------

 

investments, assets, or property held or reasonably anticipated by such person,
or changes in the value of securities issued by such person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
(as used herein, “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement).

(j)   Indebtedness (the “Subdebt”) which is in an amount not exceeding the
Commitment and which is expressly subordinated in priority and right of payment
to all obligations owing by the Borrower and guarantors to the Bank on terms and
conditions satisfactory to the Bank, including, but not limited to, the
following: (i) the Subdebt will be subject to unlimited payment and non-payment
default payment blockage, (ii) the Subdebt will be subject to multiple
standstill periods for periods totaling not less than 180 days in any 360 day
period, (iii) cash interest permitted to be paid on the Subdebt provided that:
(1) the cash interest rate does not exceed [12%] p.a.; and (2) no event of
default exists or would result from such payment of interest, (iv) no event of
default hereunder is outstanding at the time of issuance of such Subdebt, (v)
the Subdebt has a single (no amortization) maturity which does not occur earlier
than 12 months after the expiration of the Availability Period, (vi) the Subdebt
shall contain no terms or conditions which are not materially less restrictive
on the Borrower than those set forth in this Agreement, (vii) the Subdebt will
contain no terms or conditions which in any way restricts any modification or
amendment, or refinancing of this Agreement or the guaranties or the grant of
security interests by the Borrower and guarantors in favor of the Bank, or its
successors or assigns, as secured party, and (viii) the Subdebt will generally
contain provisions relating to consents, turnover of payments, right of the Bank
to file and vote claims in respect of the Subdebt, and other matters as shall be
acceptable to Bank.

7.8      Other Liens.  Not to create, assume, or allow any security interest or
lien (including judicial liens) on property the Borrower or any such subsidiary
now or later owns, except:

(a)   Liens and security interests in favor of the Bank.

(b)   Liens for taxes not yet due or being contested in good faith by
appropriate proceedings and adequately reserved against in accordance with GAAP.

(c)   Liens outstanding on the date of this Agreement disclosed in writing to
the Bank.

(d)   Additional purchase money security interests in assets acquired after the
date of this Agreement, if the total principal amount of debts secured by such
liens does not exceed that permitted by paragraph 7.7(e) at any one time.

(e)   Liens of materialmen, mechanics, warehousemen, carriers, artisan’s or
other similar liens arising in the ordinary course of Borrower’s or any
guarantor’s business or by operation of law.

(f)   Leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business not interfering in any material respect in the
conduct of the business of Borrower or any guarantor hereunder, and any interest
or title of a lessor, sublessor, licensor or sublicensor or under any lease,
sublease, license or sublicense.

(g)   Any attachment or judgment lien not constituting an Event of Default
hereunder.

(h)   Liens in favor of financial institutions not securing indebtedness and
arising in connection with the maintenance of Borrower’s deposit or securities
accounts at such institutions in the ordinary course of the Borrower’s business.

(i)   Easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property that would not be reasonably expected to result in a Material Adverse
Effect.

(j)   The replacement, extension or renewal of any lien permitted by clause (c)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase or change in any direct or
contingent obligor) of the indebtedness secured thereby.

7.9      Maintenance of Assets.

(a)   Not to sell, assign, lease, transfer or otherwise dispose of any part of
the Borrower’s business or the Borrower’s assets except (i) in the ordinary
course of the Borrower’s business, (ii) for non-ordinary course dispositions in
an aggregate amount not exceeding $5,000,000 in any fiscal year, (iii) assets
which, in Borrower’s reasonable judgment, should be abandoned or is beyond a
state of repair, or (iv) sales of assets for fair value so long as the proceeds
thereof shall be used to purchase assets used or to be used in the business of
Borrower or any guarantor hereunder within 180 days following the date of such
asset sale.

(b)   To maintain and preserve all rights, privileges, and franchises the
Borrower now has except where the failure to maintain or preserve such rights,
privileges and franchises would not reasonably be expected to result in a
Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(c)   To make any repairs, renewals, or replacements to keep the Borrower’s
properties in good working condition wear and tear excepted and except for any
properties, in Borrower’s reasonable judgment, should be abandoned or are beyond
a state of repair.

7.10    Investments and Loans.  Not to have any existing, or make any new,
investments in any individual or entity, or make any capital contributions or
other transfers of assets to any individual or entity, except for:

(a)   Existing investments or loans disclosed to the Bank in writing, including
investments or loans in foreign and domestic subsidiaries, separately stated.

(b)   Investments which are authorized investments under the Borrower’s
Investment Policy and Objectives, dated October 22, 2002, a copy of which has
been delivered to the Bank.

(c)   Investments or loans made after the date of this Agreement in direct or
indirect wholly-owned subsidiaries of the Borrower; provided that the total
amount of all investments and loans so made in foreign subsidiaries (i.e.,
subsidiaries that are not organized under the laws of one of the fifty states of
the United States of America) at no time exceeds 10% of the consolidated total
assets of the Borrower and its subsidiaries at such time.

(d)   Repurchases of stock from former employees or directors of Borrower or any
guarantor permitted by paragraph 7.6 hereof.

(e)   Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business.

(f)   Investments or loans made after the date of this Agreement not to exceed
$5,000,000 in the aggregate at any time outstanding consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
subsidiaries pursuant to employee stock purchase plan agreements approved by
Borrower’s or any guarantor’s board of directors; provided that each such loan
or investment complies with the Sarbanes-Oxley Act of 2002.

(g)   Investments consisting of notes receivable or, prepaid royalties and other
credit extensions to customers and suppliers who are not affiliates, in the
ordinary course of business.

(h)   Investments pursuant to or arising under currency agreements or interest
rate agreements entered into in the ordinary course of business; provided that
such is permitted by paragraph 7.7(i).

(i)   Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers in settlement of
delinquent obligations of, and other disputes with customers or suppliers
arising in the ordinary course of business.

(j)   Investments or loans, other than the types described under (a) through (i)
above, which do not exceed $10,000,000 in the aggregate during the term of this
Agreement.

7.11    Additional Negative Covenants.  Not to, without the Bank’s written
consent:

(a)   (i) Enter into any consolidation, merger, or other combination except
where the Borrower (or a guarantor in the case of a transaction not involving
the Borrower) is the surviving entity and where such transaction complies with
the limits of subparagraph (b) below, or (ii) become a partner in a partnership,
a member of a joint venture, or a member of a limited liability company unless,
after giving effect (including financial effect) thereto, the Borrower is in
compliance with paragraphs 7.7, 7.10, and the other provisions hereof.

(b)   Acquire or purchase a business or its capital stock or assets (a
“target”), unless (i) the target is in a similar or complimentary line of
business, (ii) the board of directors or equivalent governing body of the target
has approved such acquisition, (iii) no event of default hereunder has occurred
or will result from such acquisition, (iv) the total consideration (including
net cash, stock, earnouts, debt assumed, and exchanges) paid in connection with
any single transaction or related series of transactions does not exceed
$25,000,000, and (v) the total consideration (including net cash, stock,
earnouts, debt assumed, and exchanges) paid in connection with all transactions
during the availability period does not exceed $50,000,000

(c)   Engage in any business activities substantially different from the
Borrower’s present business.

(d)   Liquidate or dissolve the Borrower’s business.

(e)   Voluntarily suspend its business for more than three days in any 30 day
period.

7.12    Notices to Bank.  To promptly notify the Bank in writing of:

(a)   Any lawsuit over $5,000,000 against the Borrower (or any guarantor).

(b)   Any dispute over $5,000,000 between any governmental authority and the
Borrower (or any guarantor).

(c)   Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

(d)   Any event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

(e)   Any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.

(f)   Any actual contingent liabilities of any Borrower (or any guarantor), and
any such contingent liabilities which are reasonably foreseeable, where such
liabilities are in excess of $4,000,000 in the aggregate.

7.13    Insurance.

(a)   General Business Insurance.  To maintain insurance as is usual for the
business it is in.

 

9



--------------------------------------------------------------------------------

 

(b)   Evidence of Insurance.  Upon the request of the Bank, to deliver to the
Bank a copy of each insurance policy, or, if permitted by the Bank, a
certificate of insurance listing all insurance in force.

7.14    Compliance with Laws. To comply with the laws (including any fictitious
name statute), regulations, and orders of any government body with authority
over the Borrower’s business except where the failure to so comply, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

7.15    ERISA Plans.  Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each Plan subject to such standards; file
each annual report required to be filed pursuant to ERISA in connection with
each Plan for each year; and notify the Bank within ten (10) days of the
occurrence of any Reportable Event that constitutes grounds for termination of
any Plan by the Pension Benefit Guaranty Corporation or for the appointment by
the appropriate United States District Court of a trustee to administer any
Plan. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Capitalized terms in this paragraph shall have the
meanings defined within ERISA.

7.16    Books and Records.  To maintain adequate books and records.

7.17    Audits.  To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrower’s properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records; provided that such inspections shall not exceed
one per year unless an event of default has occurred and is continuing
hereunder.

7.18    Guarantors.  To cause all the Borrower’s obligations under this
Agreement to be at all times guaranteed by all existing and future direct and
indirect domestic Material Subsidiaries of the Borrower; provided that, in any
case, the obligations shall be guaranteed by subsidiaries (including, if
necessary, foreign subsidiaries) which, when taken together with the Borrower,
account for at least 90% of the consolidated shareholders’ equity, and account
for at least 90% of the consolidated net income, of the Borrower and its
subsidiaries on a consolidated basis; provided that in the case of a foreign
subsidiary, the Borrower may, in lieu of providing a guaranty by such
subsidiary, grant a security interest in 65% of the equity securities of such
subsidiary to the Bank, if, the in the judgment of the Borrower’s tax advisors,
a guaranty by such foreign subsidiary would have unfavorable U.S. Federal income
tax consequences for the Borrower; such security interest shall be granted
pursuant to a written security agreement in form and substance satisfactory to
the Bank. All guarantees shall be guarantees of payment and not of collection
and shall be in form and substance satisfactory to the Bank. A “Material
Subsidiary” is defined as any subsidiary which accounts for more than (i) 5% of
consolidated assets of the Borrower and its subsidiaries or (ii) 5% of
consolidated revenue of the Borrower and its subsidiaries.

7.19    Cooperation.  To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.

7.20    Change of Ownership.  Not to cause, permit, or suffer any person or
other entity, other than Knowledge Universe, Inc., to acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 25% or more of the
outstanding shares of voting stock of the Borrower.

7.21    Bank as Principal Depository.  To maintain the Bank as its principal
depository bank, including for the maintenance of business, cash management,
operating and administrative deposit accounts.

8.        DEFAULT AND REMEDIES

Upon the occurrence and during the continuance of any of the following events of
default, the Bank may do one or more of the following: declare the Borrower in
default, stop making any additional credit available to the Borrower, and
require the Borrower to repay its entire debt immediately and without prior
notice. In addition, upon the occurrence and during the continuance of any event
of default, the Bank shall have all rights, powers and remedies available under
any instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity. If
an event of default occurs under the paragraph entitled “Bankruptcy,” below,
with respect to any Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.

8.1      Failure to Pay.  The Borrower fails to make a payment of principal
under this Agreement or any other agreement with the Bank when due, or fails to
make a payment of interest, any fee or other sum under this Agreement or any
other agreement with the Bank within five days after the date when due.

8.2      Other Defaults.

(a)   Borrower shall fail to observe or perform any covenant contained in
paragraphs 1.7, 7.1, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10, 7.11, 7.15, 7.18, and
7.20.

(b)   Borrower (or any Obligor) fails to meet the conditions of, or fails to
perform any other obligation hereunder or under any other agreement any Borrower
(or any Obligor) has with the Bank or any affiliate of the Bank; provided that
the breach will not be considered an event of default under this Agreement for a
period of 15 days after the date on which the Bank gives written notice of the
breach to the Borrower; provided, further, that the Bank will not be obligated
to extend any additional credit to the Borrower during that period. For purposes
of this Agreement, “Obligor” shall mean any guarantor or any party pledging
collateral to the Bank. .

8.3      Cross-default.  Any default occurs under any agreement in connection
with any credit any Borrower (or any Obligor) has obtained from anyone else or
which any Borrower (or any Obligor) has guaranteed in the amount of $5,000,000
or more in the aggregate if the default consists of failing to make a payment
when due or gives the other lender the right to accelerate the obligation.

 

10



--------------------------------------------------------------------------------

8.4      False Information.Any Borrower or any Obligor has given the Bank
materially false or misleading information or representations.

8.5      Bankruptcy.  Any Borrower or any Obligor files a bankruptcy petition, a
bankruptcy petition is filed against any of the foregoing parties, or any
Borrower or any Obligor makes a general assignment for the benefit of creditors.
The default will be deemed cured if any bankruptcy petition filed against any
Borrower or any Obligor is dismissed within a period of 60 days after the
filing; provided, however, that the Bank will not be obligated to extend any
additional credit to the Borrower during that period; and provided further that
such cure opportunity will be terminated upon the entry of an order for relief
in any bankruptcy case arising from such a petition.

8.6      Receivers.  A receiver or similar official is appointed for a
substantial portion of any Borrower’s or any Obligor’s business, or the business
is terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

8.7      Judgments.  Any judgments or arbitration awards are entered against any
Borrower or any Obligor, or any Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of $7,500,000 or more in excess of any insurance coverage.

8.8      Material Adverse Change.  There occurs any event or circumstance,
either individually or in the aggregate, that has a Material Adverse Effect.

8.9      Default under Related Documents.  Any default occurs under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.

8.10    ERISA Plans.  Any one or more of the following events occurs with
respect to a Plan of the Borrower subject to Title IV of ERISA, provided such
event or events could reasonably be expected, in the judgment of the Bank, to
subject the Borrower to any tax, penalty or liability (or any combination of the
foregoing) which, in the aggregate, could have a Material Adverse Effect:

(a)   A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.

(b)   Any Plan termination (or commencement of proceedings to terminate a Plan)
or the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

9.        ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1      GAAP.  Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied; provided that
quarterly financial statements are subject to year-end adjustments and lack
footnotes.

9.2      California Law.  This Agreement is governed by California law.

9.3      Successors and Assigns.  This Agreement is binding on the Borrower’s
and the Bank’s successors and assignees. The Borrower agrees that it may not
assign this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange financial information
about the Borrower with actual or potential participants or assignees; provided
that the Bank shall not sell participations in or assign this loan without the
prior written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed. If a participation is sold or the loan is assigned, the
purchaser will have the right of set-off against the Borrower.

9.4      Arbitration and Waiver of Jury Trial.

(a)   This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this Agreement (including any renewals, extensions or modifications); or (ii)
any document related to this Agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of the Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.

(b)   At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.

(c)   Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this paragraph. In the event of any
inconsistency, the terms of this paragraph shall control.

(d)   The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
Agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and enforced.

(e)   The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS

 

11



--------------------------------------------------------------------------------

 

under applicable JAMS rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s). The arbitrator(s)
shall have the power to award legal fees pursuant to the terms of this
Agreement.

(f)   This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g)   The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Bank secured by real property. In this case, all of the parties to this
Agreement must consent to submission of the Claim to arbitration. If both
parties do not consent to arbitration, the Claim will be resolved as follows:
The parties will designate a referee (or a panel of referees) selected under the
auspices of JAMS in the same manner as arbitrators are selected in JAMS
administered proceedings. The designated referee(s) will be appointed by a court
as provided in California Code of Civil Procedure Section 638 and the following
related sections. The referee (or presiding referee of the panel) will be an
active attorney or a retired judge. The award that results from the decision of
the referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644 and 645.

(h)   The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(i)   By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this Agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the parties entering
into this Agreement.

9.5      Severability; Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced. The Bank retains all
rights, even if it makes a loan after an event of default hereunder. If the Bank
waives an event of default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.

9.6      Attorneys’ Fees.  The Borrower shall reimburse the Bank for any
reasonable costs and reasonable attorneys’ fees incurred by the Bank in
connection with the enforcement or preservation of any rights or remedies under
this Agreement and any other documents executed in connection with this
Agreement, and in connection with any amendment, waiver, “workout” or
restructuring under this Agreement. In the event of a lawsuit or arbitration
proceeding, the prevailing party is entitled to recover costs and reasonable
attorneys’ fees incurred in connection with the lawsuit or arbitration
proceeding, as determined by the court or arbitrator. In the event that any case
is commenced by or against the Borrower under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute, the Bank is entitled to
recover costs and reasonable attorneys’ fees incurred by the Bank related to the
preservation, protection, or enforcement of any rights of the Bank in such a
case.

9.7      One Agreement.  This Agreement and any related security or other
agreements required by this Agreement, collectively:

(a)   represent the sum of the understandings and agreements between the Bank
and the Borrower concerning this credit;

(b)   replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

(c)   are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

9.8      Indemnification.  The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit except to
the extent such loss, liability, damage, judgment or cost results from Bank’s
gross negligence or willful misconduct. This indemnity includes but is not
limited to reasonable attorneys’ fees. This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns. This indemnity will survive repayment of the
Borrower’s obligations to the Bank. All sums due to the Bank hereunder shall be
obligations of the Borrower, due and payable immediately without demand.

9.9      Notices.  Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

9.10    Headings.  Article and paragraph headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.

 

12



--------------------------------------------------------------------------------

9.11    Counterparts.  This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

9.12    Confidentiality.  In handling any confidential information, Bank will
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (i) to Bank’s
subsidiaries or affiliates in connection with their present or prospective
business relations with Borrower; (ii) as required by law, regulation, subpoena,
or other order; (iii) as required in connection with Bank’s examination or
audit; or (iv) as Bank considers reasonably appropriate in exercising remedies
under this Agreement. Confidential information does not include information that
either: (a) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank through no
fault of Bank; or (b) is disclosed to by a third party, if Bank does not knows
that the third party is prohibited from disclosing the information; provided
however, nothing herein shall prohibit Bank from filing this Agreement and any
other related agreement with any applicable governmental or regulatory agency as
required by such agency.

 

This Agreement is executed as of the date stated at the top of the first page.

 

BANK OF AMERICA, N.A.

           

LEAPFROG ENTERPRISES, INC.

      

By                                                   

Typed Name                               

Title                                               

           

By                                                                

Typed Name                                             

Title                                                            

      

By                                                   

Typed Name                               

Title                                               

           

By                                                                

Typed Name                                             

Title                                                            

      

Address where notices to Bank are to be sent:

Attn: Lisa M. Thomas, Senior Vice President

Bay Area Commercial Banking

345 Montgomery Street

    

Address where notices to Borrower are to be sent:

Attn: James P. Curley, Chief Financial Officer

6401 Hollis Street, Suite 150

Emeryville, CA 94608-1071

San Francisco, CA 94104

Telephone: 415.953.1069

    

Telephone:                                                

Facsimile:                                                 

      

Facsimile: 415.622.1878

    

Borrower’s place of business (or chief executive office,

if more than one place of business), if different from

address listed above:

Same as above

 

13